STRADLEY RONON STEVENS & YOUNG, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, DC 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8416 June 23, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re: Nationwide Mutual Funds (the “Trust”) File Nos. 333-40455 and 811-08495 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the forms of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 166/167 to the Registration Statement of the Trust, which was filed with the Securities and Exchange Commission electronically on June 18, 2014. Please direct any questions or comments relating to this certification to me or, in my absence, to Peter M. Hong, Esquire at (202) 419-8429. Very truly yours, STRADLEY RONON STEVENS & YOUNG, LLP /s/ Cillian M. Lynch Cillian M. Lynch
